Order entered November 13, 1969, denying moving defendant’s -motion for summary judgment unanimously reversed on the law, with $50 costs and disbursements to the appellant, the motion for summary judgment in- favor of defendant-appellant granted and the complaint dismissed and the actio,n severed as to defendant-appellant. Plaintiff, a police officer, was pursuing an automobile on a highway and proceeding at a high rate of speed. Another motorist turned from the lane in which he was traveling into the lane being traversed by the plaintiff. Plaintiff collided with this motorist’s car. He sues the moto-rist and the manufacturer of that defendant’s car. The grounds of the latter claim are that the car was so designed as to distort the view through the rear view mirror. To support this contention plaintiff offers the opinion of an expent who never saw the car in question but bases his conclusion on the design drawings for the mods. Regardless of whether this evidence, substantially controverted by proof cf the actual visibility, raises an issue, it is shown without contradiction that the alleged defect was not the proximate cause of the accident. The defendant Allen, the bther motorist, testified that he saw the plaintiff's ear approaehiig before he changed lanes, both through the rear view mirror a,nd a side view mirror —• visibility through which is not questioned—and was at' all relevant times aware of its position. So even if .there be an issue as ho the possibb visibility through1 the rear view mirror, any such defect was not ithe proximate cause of the accident. Concur Capozzoli, J. P., McGivern, Markewich, Nunez and Steuer, JJ.